DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statements submitted on January 6, 2021; August 26, 2021; and August 27, 2021 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojtkowski (US 4,605,790).
Wojtkowski discloses a process of producing cresols from a phenols containing feed comprising: introducing a phenols containing feed stream into a first separation zone; separating the phenols containing feed stream in the first separation zone into at
least a phenol stream comprising phenol, an alkylphenol stream comprising heavy methyl phenols and heavy alkylphenols, and a cresols stream comprising cresols;

reaction zone under dealkylation conditions to produce a dealkylation effluent stream comprising phenol, cresols, heavy methyl phenols, and olefins; separating the dealkylation effluent stream in a dealkylation separation zone into at least an olefin stream comprising olefins, and a second stream comprising phenol, cresols, and
heavy methyl phenols; transalkylating the second stream in a transalkylation reaction zone under transalkylation conditions to produce a transalkylation effluent stream comprising cresols, unreacted phenol, unreacted heavy alkylphenols, and unreacted heavy methyl phenols; recycling the transalkylation effluent stream to the separation zone; and recovering one or more of: at least a portion of the phenol stream, and the olefins stream, or the cresol stream (see Fig. 1; column 3, line 30 to column 4, line 43; column 5, lines 14-61; column 8, line 13 to column 11, line 6; and claims 1, 2, 4, 5, 10, 11-16).  The dealkylation is conducted in the presence of a catalyst (see column 4, line 38 to column 5, line 20; column 5, lines 51-61; column 8, line 27 to column 10, line 50).   The transalkylation is conducted in the presence of a catalyst and the temperature, pressure and WHSV are within the claimed ranges (see Example 14).   The dealkylation is carried out in the presence of hydrogen and optionally in the presence of water vapor (see column 5, lines 14-20 and column 5, lines 51-61).   The mixed phenols may be derived from coal (see column 3, lines 51-63 and claims 4 and 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (CA 910920 A) in view of Huibers et al. (US 4,431,850) and Keim et al. (US 4,554,388).
Sharp et al. disclose a process for producing cresols that comprises dealkylation and transalkylation of a phenol containing feed stream (see entire disclosure, in particular page 1, lines 11-31; page 2, lines 7-30; page 3, lines 2-20).  The dealkylation and transalkylation are conducted in the presence of a catalyst as required in claims 11-13 and 18-20 (see lines 23-31).  The phenol containing feed stream may comprise a coal tar feed stream as required in claim 15 (see page 2, lines 1-12 and page 4, lines 13-32).  The process disclosed by Sharp et al. can be conveniently carried out at temperatures in the range of 350-500°C, preferably in the range of from 400-470°C, which is within the claimed ranges disclosed in claims 11, 12, 18 and 19 for the claimed dealkylation and transalkylation reactions (see page 2, lines 13-14).  The constitution of the product is influenced by the time of contact of the reactants, the proportion of phenol present in the feed stream and the reaction temperature (see page 2, line 20 to page 3, line 24).   The process can sometimes be operated with advantage by using steam or hydrogen, as required in claim 14, in combination with the vaporized phenolic feedstock (see the sentence bridging pages 2 and 3 and page 3, lines 5-8).   The proportion of cresols and xylenols present are dependent on the conditions used in and the efficiency of the primary distillation of the tar (see page 4, lines 13-26).   The phenol formed in the dealkylation reaction is used to partially compensate the phenol used in the transalkylation reaction (see page 4, lines 26-29).  When tar acids boiling below 240°C are used in the process, they are treated by steam-stripping to remove impurities that 
Sharp et al. differ from the instant claims in that although Sharp et al. appear to imply conducting distillation prior to carrying out the dealkylation reaction, Sharp et al. do not expressly disclose separating the phenol containing feed stream into at least a phenol stream comprising phenol, an alkylphenol stream comprising heavy methyl phenol and heavy alkylphenols, as a cresols stream comprising cresols.
 Huibers et al. disclose a process wherein a mixture of mono and poly-alkylated phenols is subjected to a hydrodealkylation reaction wherein prior to the hydrodealkylation reaction a distillation step to remove excess phenol from the mixture of mono and poly-alkylated phenols is conducted in order to avoid losses due to dihydroxylation reactions (see summary of invention).
 One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to separate the phenol containing feed stream of Sharp et al. into at least a phenol stream comprising phenol, an alkylphenol stream comprising heavy methyl phenol and heavy alkylphenols, as a cresols stream comprising cresols, since Huibers et al. disclose that in a process wherein a mixture of 
Sharp et al. differ from the instant claims in that it is not required to conduct a separation step between the dealkylation and transalkylation steps.  However, Sharp et al. do teach controlling the proportions of phenol and higher alkylphenols to obtain a quantity, which will give the most advantageous product distribution (see page 2, lines 23-31).  If necessary, the desired proportions can be obtained via a distillation (see page 2, lines 24-27).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that one could separate the dealkylation effluent of Sharp et al. by distillation prior to conducting the transalkylation in order to obtain a proportion of phenol and higher alkylphenols with a desired quantity, which will give the most advantageous product distribution leading to cresols.
Sharp et al. further differ from claims 11 and 18 in that Sharp et al. do not disclose the pressure and WHSV for use in the dealkylation reaction.
Huibers et al. disclose a process wherein a mixture of mono and poly-alkylated phenols is subjected to a hydrodealkylation reaction at a temperature within the range of 900° to 1100°F (482.2°-593.3°C), a pressure within the range of 300 to 1600 psi (2.1 to 11.0 MPa), and a space velocity within the range of 0.2 to 3 Vf/hr/Vr, which are all within or overlap with the claimed ranges (see entire disclosure, in particular column 2, lines 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the dealkylation reaction of Sharp et al. utilizing a temperature, pressure, and WHSV within the claimed range, since Huibers et al. disclose that in a process wherein a mixture of mono and poly-alkylated phenols is subjected to a hydrodealkylation reaction a suitable reaction temperature is within the range of 900° to 1100°F (482.2°-593.3°C), a suitable reaction pressure is within the range of 300 to 1600 psi (2.1 to 11.0 MPa), and a suitable space velocity is within the range of 0.2 to 3 Vf/hr/Vr.   Such reaction conditions will allow for the mixture of mono and poly-alkylated phenols to be hydrodealkylated with improved selectivity for phenols.
Sharp et al. further differ from claims 12 and 19 in that Sharp et al. do not disclose the pressure and WHSV for use in the transalkylation reaction.
Keim et al. disclose a process for the transalkylation of alkylphenols and phenol-derivatives in the presence of a catalyst, wherein the reaction temperature is within the range of 200°-550°C), a pressure within the range of 1 to 300 bar (100 kPa to 30.0 MPa), and a residence time of within the range of 0.1 to 10 hrs, which are all within or overlap with the claimed ranges (see entire disclosure, in particular the Summary of the Invention).  The feed for the transalkylation was a residue taken from a technical phenol alkylation unit, from with mono- and dimethylphenols had been essentially distilled off (see column 2, lines 61-64). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the transalkylation reaction of Sharp 
Sharp et al. differ from the instant claims in that Sharp et al. do not disclose recycling the transalkylation effluent stream to the first separation zone.
Keim et al. disclose working up of the reaction product of the transalkylation process can be carried out by conventional separation processes like distillation, extraction and crystallization (see column 2, lines 33-36) and the residue which remains after separation may be recycled to the isomerization and transalkylation process, leading to an almost complete conversion of the residue, optionally after having separated resinous material (see column 2, lines 36-40).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to recycle the transalkylation effluent stream of Sharp et al. to the first separation zone, since Keim et al. disclose that the residue which remains after working up of the transalkylation reaction product may be recycled to the isomerization and transalkylation process, optionally after having separated resinous material.   The ordinary skilled artisan would have been motivated to recycle the transalkylation effluent stream to a first separation zone in order to separate the resinous material and decrease the occurrence of side reactions due the presence of the resinous material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
P.M. Arnold (US 2,553,538) disclose a process for the conversion of ortho tertiary alkyl phenols to para tertiary alkyl phenols which comprises dealkylation and transalkylation reactions with recycle of unconverted compounds.
Sharp et al. (US 3,737,466) disclose a process for preparing cresols which comprises a rearrangement or transalkylation reaction wherein dealkylation, alkylation, isomerization and disproportionation reactions all contribute in varying degrees to this rearrangement.
Braat (EP 0905114A1) discloses a method for suppressing the formation of certain alkylated phenols with one or more alkyl groups by transalkylating the alkyl phenols into useful products by recycling these phenols into a normal alkylating feed stream.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699